DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment I of Figures 1-3J, Claims 1-11, in the reply filed on 06/14/2022 is acknowledged.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2007/0205520).
Chou et al. discloses, as shown in Figures, a semiconductor package comprising:
	a first redistribution substrate (2);
	a first semiconductor chip (97, [0054],[0064],[0142], etc., Figures 6D-6F) on the first redistribution substrate;
	a connection terminal (98) between the first redistribution substrate and the first semiconductor chip,
	wherein the first redistribution substrate comprises:
		a first insulating layer (12,14,44);
	a plurality of first redistribution patterns (6,8,10), which are vertically stacked in the first insulating layer, and each of which includes a plurality of interconnection portions (8) and a plurality of via portions (10); and
a first bonding pad (16,46) on a first interconnection portion of a topmost one of the first redistribution patterns,
	wherein the topmost first redistribution pattern comprises a first metallic material (copper, aluminum-copper, aluminum, tungsten, [0030]) and the first bonding pad comprises a second metallic material (aluminum, aluminum-copper alloy, copper, [0043]) that is different from the first metallic material,
	the first bonding pad has a first surface and a second surface, which are opposite to each other,
	the first surface of the first bonding pad is in contact with a top surface of the first interconnection portion of the topmost first redistribution pattern,
	a center portion of the second surface of the first bonding pad is in contact with the connection terminal, and
	the first insulating layer is extended to be in contact with an edge portion of the second surface of the first bonding pad.

Regarding claim 3, Chou et al. discloses the first insulating layer comprising at least one of photo-sensitive polyimide, poly(benzoxazole), phenol-based polymers, or benzocyclobutene-based polymers [0031].

Regarding claim 5, Chou et al. discloses a level of a topmost surface of the first insulating layer (12,14) is higher than a level of a topmost surface of the first bonding pad [Figures].

Regarding claim 8, Chou et al. discloses the first interconnect portion of the topmost first redistribution pattern comprises a first portion, which is vertically overlapped with the first bonding pad, and a second portion, which is extended from the first portion to have a line shape,
	the first portion has a first width in a first direction parallel to a top surface of the first redistribution substrate,
	the first bonding pad (46) has a second wide in the first direction, and
	the second width is smaller than the first width of the first portion [Figures].

Regarding claim 9, Chou et al. discloses the first bonding pad (16) comprises a first metal pattern (16) and a second metal pattern (metal cap, not shown, [0045]), which are sequentially stacked,
	the first metal pattern is in contact with the top surface of the first interconnection portion of the topmost first redistribution pattern,
	the second metal pattern is in contact with the first connection terminal,
	the first insulating layer covers a side surface of the first metal pattern, a side surface of the second metal pattern, and a portion of a top surface of the second metal pattern, and
	the first metal pattern comprises a third metallic material (copper, [0045]) and the second metal patter comprises a fourth metallic material (aluminum, gold, titanium, titanium-tungsten, tantalum, tantalum nitride, nickel, [0045]) that is different from the third metallic material.

Regarding claim 11, Chou et al. discloses the first insulating layer covers an edge portion of the second surface of the first bonding pad and does not cover a center portion of the second surface, and
	an area of the uncovered portion of the second surface of the first bonding pad is larger than an area of the second surface of the firs bonding pad covered with the first insulating layer [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2007/0205520).
Regarding claim 2, Chou et al. discloses the claimed invention including the semiconductor package, but does not disclose a thickness of the first redistribution substrate. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2007/0205520) in view of Song et al. (PN 9,530,739).
Regarding claim 4, Chou et al. discloses the claimed invention including the semiconductor package as explained in the above rejection.  Chou et al. does not disclose an under-fill pattern between the first redistribution substrate and the first semiconductor chip, wherein the under-fill pattern covers a side surface of the connection terminal.  However, Song et al. discloses an under-fill pattern (229) between a first redistribution substrate (222) and a first semiconductor chip (220), wherein the under-fill pattern covers a side surface of the connection terminal (228).  Note Figures of Song et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor package of Chou et al. comprising an under-fill pattern between the first redistribution substrate and the first semiconductor chip, wherein the under-fill pattern covers a side surface of the connection terminal, such as taught by Song et al. in order to protect the connection terminal (bump/ball) and to increase adhesion between the chip and the first redistribution substrate.

Regarding claim 10, Chou et al. discloses the claimed invention including the semiconductor package as explained in the above rejection.  Chou et al. does not disclose a stack of the same semiconductor packages stacking on each other, wherein an upper semiconductor package comprising a second redistribution substrate, which is vertically spaced apart from the first redistribution substrate with the first semiconductor chip interposed therebetween, wherein the second redistribution substrate having the same limitations as the first redistribution substrate.  However, Song et al. discloses a semiconductor package comprising a package on package device (PoP) by stacking similar packages (102/104, 202/204) on each other.  Note Figures of Song et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor package of Chou et al. comprising a plurality of similar semiconductor packages stacking on each other, wherein an upper semiconductor package comprising a second redistribution substrate, which is vertically spaced apart from the first redistribution substrate with the first semiconductor chip interposed therebetween, wherein the second redistribution substrate having the same limitations as the first redistribution substrate, such as taught by Song et al. in order to integrate a multi semiconductor packages into one system to perform the desired function.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2007/0205520) in view of Lin et al. (US 2006/0267198).
Regarding claim 6, Chou et al. discloses the claimed invention including the semiconductor package as explained in the above rejection.  Chou et al. discloses the first interconnection portion and the first via portion of the topmost first redistribution pattern are connected to each other, and the first interconnection portion may be fabricated by a damascene process, and a lowermost level of a top surface of the first interconnection portion vertically overlapped with the firs via portion is lower than a level of the first surface of the first bonding pad.  Chou et al. does not disclose the first interconnection portion and the first via portion form a single object.  However, Lin et al. discloses a semiconductor package having a damascene (122) comprising a first interconnection portion and a first via portion form a single object.  Note Figures and [0023] of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first interconnection portion and the first via portion of Chou et al. being a single object, such as taught by Lin et al. in order to have the desired structure.

Regarding claim 7, Chou et al. discloses the claimed invention including the semiconductor package as explained in the above rejection.  Chou et al. discloses the topmost first redistribution pattern may be fabricated by a damascene process including a conductive copper pattern and an adhesion/barrier pattern, and a side surface of the conductive copper pattern is in contact with the first insulating layer.  Chou et al. does not disclose a seed/barrier pattern comprising titanium in contact with a bottom surface of the conductive copper pattern.  However, Lin et al. discloses a semiconductor package having a damascene (122) comprising a seed/barrier pattern comprising titanium (not shown, [0023]) in contact with a bottom surface of the conductive copper pattern ([0023]).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the conductive copper pattern of Chou et al. having a seed/barrier pattern comprising titanium in contact with a bottom surface of the conductive copper pattern, such as taught Lin et al. in order to prevent the diffusion of the impurities from the insulating layer into the conductive copper pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897